


117 S2170 IS: Public Engagement Opportunity on Public Land Exploration Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2170
IN THE SENATE OF THE UNITED STATES

June 22, 2021
Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To amend the Mineral Leasing Act to provide for transparency and landowner protections in the conduct of lease sales under that Act, and for other purposes.


1.Short titleThis Act may be cited as the Public Engagement Opportunity on Public Land Exploration Act of 2021 or the PEOPLE Act of 2021. 2.Transparency and landowner protections (a)Requirements for inclusion of land identified in expressions of interest in lease salesSection 17(b) of the Mineral Leasing Act (30 U.S.C. 226(b)) is amended by adding at the end the following:

(4)Requirements for inclusion of land identified in expressions of interest in lease sales
(A)In generalA member of the public may submit to the Secretary an expression of interest that identifies land for consideration for inclusion by the Secretary in a lease sale under this section. (B)Inclusion of land in lease saleSubject to the requirements of this section, the Secretary may include in a lease sale under this section the land identified under an expression of interest received by the Secretary.
(C)NotificationOn receipt of an expression of interest, the Secretary shall notify by certified mail, electronic mail, and electronic posting on the website of the relevant leasing or land management agency— (i)any owners of surface rights on land identified under the expression of interest;
(ii)any holders of recreational or special use permits on the land;  (iii)any holders of grazing rights on the land; 
(iv)any owner of a water right the water of which originates on or flows over the land; (v)any owner of a water conveyance structure, such as a ditch, on the land; and
(vi)the local government with jurisdiction over the area in which the land is located.  (D)Transparency (i)In generalThe Secretary shall require that each bid for a lease described in subparagraph (B) include—
(I)the name of the person or entity submitting the bid, including the name of all subsidiaries, affiliates, and entities controlled by, or under common control with, the person or entity;  (II)if an agent is submitting the bid on behalf of a person or entity, the name of the person or entity on behalf of which the agent is acting, including all subsidiaries, affiliates, and entities controlled by, or under common control with, the person or entity; and
(III)if the person or entity submitting the bid is the person or entity that submitted the applicable expression of interest, or if an agent is submitting the bid on behalf of the person or entity that submitted the applicable expression of interest, a disclosure of that fact.  (ii)PublicationThe Secretary shall publish on the website of the relevant leasing or land management agency each name disclosed in a bid under clause (i)..
(b)Notice requirementsSection 17(f) of the Mineral Leasing Act (30 U.S.C. 226(f)) is amended— (1)in the sixth sentence, by striking The requirements and inserting the following:

(6)Applicability of other notice requirementsThe requirements; (2)in the fifth sentence, by striking Such maps and inserting the following:

(C)LocationA map included in a notice under paragraph (1); (3)in the fourth sentence, by striking Where the inclusion of maps in such notice and inserting the following:

(B)AvailabilityIf the inclusion of maps in a notice under paragraph (1); (4)in the third sentence, by striking Such notice and inserting the following:

(2)Required inclusions
(A)In generalA notice required under paragraph (1); (5)by striking (f) At least and all that follows through land management agencies. and inserting the following:

(f)Notice requirements
(1)In generalNot later than 90 days before offering land for lease under this section, and not later than 30 days before approving an application for permit to drill under the provisions of a lease issued under this section, modifying the terms of any lease issued under this section, or granting a waiver, exception, or modification of any stipulation of a lease issued under this section, the Secretary shall— (A)post notice in the appropriate local offices, and on the electronic websites, of the leasing and land management agencies offering the land for lease; 
(B)notify by certified mail and electronic mail any— (i)owners of surface rights on the land covered by the lease;
(ii)holders of special recreation permits for commercial use, competitive events, or other organized activities on the land covered by the lease;  (iii)holders of grazing rights on the land covered by the lease; 
(iv)owner of a water right the water of which originates on or flows over the land; (v)owner of a water conveyance structure, such as a ditch, on the land; and
(vi)as applicable, members of the public who have submitted to the Secretary a request to receive notice regarding proposed actions of the Secretary applicable to— (I)a geographic area; or
(II)a resource.; and (6)by inserting after paragraph (2) (as so designated) the following:

(3)Additional requirements
(A)In generalBefore determining the parcels to be included in a lease sale under this section, the Secretary shall provide a scoping period of not less than 30 days during which the Secretary shall provide public notice and an opportunity for comment regarding all parcels that may be included in the lease sale. (B)Environmental analysis (i)Public notice and commentBefore conducting a lease sale under this section, the Secretary, in complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), shall ensure that the public has the period of time required under that Act to comment on any environmental analysis carried out with respect to the lease sale.
(ii)RequirementThe period for public comment under clause (i) shall be not less than 30 days. (C)Requirement to conduct NEPA analysis (i)In generalBefore conducting a lease sale under this section, the Secretary shall conduct an analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) unless the Secretary determines that—
(I)the proposed action is adequately covered by relevant existing analyses under that Act, such as an environmental impact statement or environmental assessment (including supporting data and records); (II)the proposed action is in conformance with the relevant land use plan; and
(III)there are no new circumstances, new information, or unanticipated or unanalyzed environmental impacts that warrant new or supplemental analysis. (ii)Public notice and commentBefore making a determination under clause (i) that an analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is not required with respect to a lease sale under this section, the Secretary shall provide a period of public comment for that determination of not less than 30 days.
(D)NEPA analysis requirements
(i)In generalAny analysis prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a lease sale under this section shall address all parcels being considered for sale. (ii)RestrictionNo parcel may be included in a lease sale under this section—
(I)without compliance with— (aa)the public notice and comment requirements of this subsection; and 
(bb)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (II)unless the parcel is specifically identified and considered in the analysis for that specific lease sale carried out in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
(E)Surface management by another Federal agencyWith respect to a parcel the surface of which is managed by another Federal agency, the parcel may not be included in a lease sale under this section without the consent of that Federal agency for that specific lease sale. (F)Protests (i)In generalAny party may file a protest regarding the inclusion of a parcel in a lease sale under this section. 
(ii)Deadline; method of filingA protest under clause (i)— (I)shall be filed by the date that is not later than 45 days after the date on which the Secretary gives notice of the lease sale under paragraph (1); and 
(II)may be filed by electronic mail. (4)Local governmentsBefore taking any action for which notice or opportunity for comment is required under this subsection, the Secretary shall provide to local governments with jurisdiction over the area in which land covered by a proposed action is located notice and an opportunity for comment that meets or exceeds the requirements for notice and opportunity for comment under this subsection.
(5)Indian tribes
(A)DefinitionsIn this paragraph: (i)Cultural siteThe term cultural site means—
(I)a sacred site; (II)a historic property (as defined in section 800.16 of title 36, Code of Federal Regulations (as in effect on the date of enactment of the PEOPLE Act of 2021)); and
(III)a landform or landscape that— (aa)is the site of important customs, practices, objects, places, or ceremonies of Indian Tribes;
(bb)is important to an Indian Tribe for the undertaking of religious, cultural, spiritual, or traditional practices; (cc)is connected through features or ceremonies to other sites or a larger sacred landscape; or
(dd)contains important traditional food or material gathering areas. (ii)Former reservationThe term former reservation means land that is within the exterior boundaries of any previous reservation that was established by treaty, Executive order, or Secretarial order for an Indian Tribe.
(iii)Indian TribeThe term Indian Tribe means an Indian tribe included on the list published by the Secretary under section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131). (iv)Interested Indian TribeThe term interested Indian Tribe, with respect to land under consideration for inclusion by the Secretary in a lease sale under this section, means an Indian Tribe with—
(I)historic, prehistoric, cultural, or religious connection to a cultural site located on the land; (II)a former reservation located on the land; or
(III)treaty rights or other reserved rights that can be exercised on the land. (v)Sacred siteThe term sacred site means a specific, discrete, narrowly delineated site on land subject to leasing under this section that is identified by an Indian Tribe as sacred by virtue of the established religious significance of the site to, or ceremonial use of the site by, an Indian Tribe. 
(B)Notice and opportunity for comment; formal consultationBefore taking any action for which notice or opportunity for comment is required under this subsection, the Secretary shall— (i)provide any interested Indian Tribe notice and an opportunity for comment that meets or exceeds the requirements for notice and opportunity for comment under this subsection; and
(ii)at the request of any interested Indian Tribe, initiate formal consultation with the interested Indian Tribe regarding the proposed action.. (c)Surface estate owner protectionSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the following:

(q)Surface estate owner protection
(1)Definition of covered landIn this subsection, the term covered land means land subject to a lease under this section— (A)the title to the oil and gas resources of which is held by the United States; but 
(B)the title to the surface estate of which is not held by the United States. (2)Post-lease surface use agreement (A)In generalExcept as provided in paragraph (3), the Secretary shall not authorize any operator to conduct exploration and drilling operations on covered land until the operator files with the Secretary a document, signed by the operator and the 1 or more surface estate owners, demonstrating that the operator has secured a written surface use agreement between the operator and the 1 or more surface estate owners that meets the requirements of subparagraph (B).
(B)ContentsThe surface use agreement under subparagraph (A) shall provide for— (i)the use by the operator of only such portion of the surface estate as is reasonably necessary for exploration and drilling operations based on site-specific conditions;
(ii)the accommodation of the surface estate owner to the maximum extent practicable, including the location, use, timing, and type of exploration and drilling operations, consistent with the right of the operator to develop the oil and gas estate; (iii)placement, specifications, maintenance, and design of well pads, gathering pipelines, and roads to be constructed for oil and gas operations, to the extent known;
(iv)terms of ingress and egress on the surface of the land for oil and gas operations; (v)construction, maintenance, and placement of all pits and equipment used or planned for oil and gas operations, to the extent known;
(vi)use and impoundment of water on the surface of the land; (vii)removal and restoration of plant life;
(viii)surface water drainage changes; (ix)actions to limit and effectively control precipitation runoff and erosion;
(x)control and management of noise, weeds, dust, traffic, trespass, litter, and interference with the use of the surface estate owner; (xi)operator indemnification for injury to persons caused by the operator or a subcontractor or agent of the operator;
(xii)the reclamation of the site to a condition capable of supporting the uses that the land was capable of supporting prior to exploration and drilling operations; and (xiii)compensation for damages resulting from exploration and drilling operations, including—
(I)loss of income and increased costs incurred; (II)groundwater contamination and negative impacts to air quality;
(III)damage to, or destruction of, personal property, including crops, forage, and livestock; and (IV)failure to reclaim the site in accordance with clause (xii).
(C)Procedure
(i)Notice of intent to enter into agreementAn operator shall notify the 1 or more surface estate owners of the desire of the operator to conclude an agreement under this paragraph by certified mail or electronic mail.  (ii)Arbitration (I)In generalIf the surface estate owner and the operator do not reach an agreement under clause (i) by the date that is 90 days after the date on which the operator provides notice under that clause, the operator may submit the matter to third-party arbitration.
(II)Deadline for arbitrationAn arbitration under subclause (I) shall be concluded within a period of 90 days.  (III)CostThe cost of an arbitration under subclause (I) shall be the responsibility of the operator.
(IV)List of arbitratorsThe Secretary shall make publicly available a list of persons who are qualified to arbitrate disputes under this clause. (V)Qualifications of arbitratorsIn order to arbitrate a dispute under this clause, an arbitrator shall meet the minimum qualification criteria of the American Arbitration Association, including—
(aa)a minimum of 10 years of senior-level business or professional experience or legal practice; (bb)an educational degree or professional licenses appropriate to the oil and gas industry;
(cc)training or experience in arbitration or other forms of dispute resolution; and (dd)membership in relevant professional associations.
(VI)ReferralReferral of a matter for arbitration by an operator to an arbitrator identified by the Secretary pursuant to subclause (IV) shall be sufficient to constitute compliance with subclause (V). (3)Authorized exploration and drilling operations (A)Authorization without surface use agreement (i)In generalThe Secretary may authorize an operator to conduct exploration and drilling operations on covered land without first securing a surface use agreement in accordance with paragraph (2), if—
(I)the Secretary makes a determination in writing that— (aa)the operator made a good faith attempt to conclude such an agreement, including by submitting the matter to arbitration in accordance with subclause (I) of paragraph (2)(C)(ii); but
(bb)an agreement was not concluded by the deadline under subclause (I) or (II), as applicable, of that paragraph; (II)the operator submits a plan of operations that provides for—
(aa)the matters described in paragraph (2)(B); and  (bb)compliance with all other applicable requirements of Federal and State law; and
(III)the operator posts a bond or other financial assurance in the form of a surety bond, trust fund, letter of credit, government security, certificate of deposit, cash, or equivalent in an amount the Secretary determines to be adequate to ensure compensation to the 1 or more surface estate owners for any damages to, or reclamation of, the site. (ii)LimitationSelf-bonding shall not be an acceptable form of financial assurance under clause (i)(III). 
(B)Surface estate owner participationIn addition to any participation opportunities provided to members of the public under this section, with respect to a lease issued under this section for covered land, the Secretary shall provide surface estate owners with— (i)before authorizing an operator to conduct exploration and drilling operations on the covered land, a period of not less than 30 days to comment on the plans of operations of the operator;
(ii)an opportunity to participate in bond level determinations and bond release proceedings under subsection (g); (iii)an opportunity to attend any onsite inspection carried out for the purpose of a determination or proceeding under clause (ii);
(iv)an opportunity to file written objections to a proposed bond release; and (v)an opportunity to request and participate in an onsite inspection if the surface estate owner has reason to believe there is a violation of the terms and conditions of the plan of operations of the operator.
(C)Payment of financial guarantee
(i)In generalThe owner of the surface estate of covered land subject to a lease issued under this section may petition the Secretary for payment of all or any portion of a bond or other financial assurance required under subsection (g) as compensation for any damages resulting from exploration and drilling operations pursuant to the lease. (ii)Form of compensationIf the Secretary approves the petition under clause (i), the Secretary may use the bond or other financial assurance referred to in that clause to provide compensation to the surface estate owner for the damages described in the petition.
(4)Surface estate owner notificationIn addition to any notice provided to members of the public under this section, with respect to a lease of covered land under this section, the Secretary shall notify the 1 or more surface estate owners by certified mail, electronic mail, and electronic posting on the website of the relevant leasing or land management agency— (A)of the lease sale by not later than 90 days before conducting the lease sale;
(B)of the identity and address of the lessee by not later than 10 business days after the lease is issued; (C)of any subsequent request or decision regarding the lease, including any request or decision to modify the lease, waive a stipulation, or approve a right of way, by not later than 5 business days after the Secretary receives the request or makes the decision; and
(D)of any issuance of a permit to drill under the lease, by not later than 5 business days after issuance of the permit. (5)Bonds or financial assurances (A)In generalWith respect to a lease of covered land under this section, the Secretary shall notify the 1 or more surface estate owners by certified mail, electronic mail, and electronic posting on the website of the relevant leasing or land management agency by not later than 30 days before establishing or releasing a bond or other financial assurance under subsection (g).
(B)ObjectionsIf a surface estate owner objects to the amount of the bond or other financial assurance to be required for a lease of covered land, the Secretary shall respond in writing to the objections of the surface estate owner, including a description of the rationale for the amount. (C)Release of bond of other financial assuranceThe Secretary may release the bond or other financial assurance required for a lease of covered land only if—
(i)the Secretary determines that compensation for damages has been paid in accordance with, as applicable— (I)the terms of the surface use agreement under paragraph (2)(B)(xiii); or
(II)the determination of the Secretary under paragraph (3)(A)(iii); (ii)the surface estate owner and the operator have executed, and submitted to the Secretary, a surface use and compensation agreement providing that the bond or other financial assurance should be released;
(iii)the Secretary determines that— (I)there has been a final resolution of any action for damages; and 
(II)any damages awarded pursuant to that action have been paid; or (iv)the Secretary determines that—
(I)all wells on the covered land have been plugged and abandoned; and  (II)the operator has not conducted oil and gas operations on the covered land for a period of not less than 6 years..

